 


109 HR 3687 IH: To authorize appropriations for grants for specialized technical assistance and training to improve the quality of criminal investigation and prosecution of child abuse cases.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3687 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Gutknecht (for himself, Mr. Delahunt, and Mr. Poe) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize appropriations for grants for specialized technical assistance and training to improve the quality of criminal investigation and prosecution of child abuse cases. 
 
 
1.Authorization of appropriations for specialized technical assistance and trainingIn addition to any other amounts authorized by law, there are authorized to be appropriated for grants to the American Prosecutors Research Institute under section 214A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13003) $7,500,000 for each of fiscal years 2006 through 2010.  
 
